Citation Nr: 0738182	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-38 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility to receive non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from August 1946 to March 1949 
with the New Philippine Scouts.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's October 2004 substantive appeal to the 
Board, VA Form 9, he requested to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge (VLJ).  See 38 
C.F.R. § 20.700 (2007).  In response to a letter received 
from the aforementioned VARO in November 2004, the veteran 
returned a signed form on which he withdrew his request for a 
Travel Board hearing.  In March 2005 the veteran wrote to the 
RO indicating that he withdrew the request for a Travel Board 
hearing in error and that he does wish to be scheduled for a 
hearing.  Nonetheless, a hearing for the veteran before a 
Travel Board was not scheduled and the veteran's case was 
forwarded to the Board.

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700.  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing at the RO before a VLJ, as the 
docket permits.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


